DETAILED ACTION
Claims 1-20 are currently presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on January 11, 2021 has been entered and considered by the examiner. By the amendment, claims 1, 2, 10 and 18 are amended. 
In light of amendment made, claim rejection under 112 for claims 1, 10 and 18 is withdrawn. 
In light of amendment made and arguments, the prior art rejection is withdrawn. 


Response to Arguments
5.         Following Applicants arguments to 35 USC 101 rejection is maintained with a detailed analysis and explanation below.

Response to 35 USC 101 arguments
6.        Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Regarding applicant’s arguments on page 11
Applicant argues reduced interpretation of the claims ignored, inter alia, the necessary elements of the claims:


which is used as input to and a basis for the other (examined) elements.

MPEP § 2106 II requires initially to establish the broadest reasonable interpretation of the claims as a whole.8 The Applicants submit that eliminating the input data which serves as the basis for the methods allows for interpretation of the remaining elements in broader terms than is reasonable in view of the claims when considered as a whole. Accordingly, the analysis of the reduced claim terms is flawed as it does not represent a reasonable interpretation of the claims as a whole.

Examiner’s response
Examiner address the above limitation in Step 2A Prong 2 analysis in the previous office action as the data representing a mesh is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept. (See MPEP 2106.05(g)). The additional features did not meaningfully limit the abstract idea because they merely linked the use of the abstract idea to a particular technological environment (i.e., "implementation via computers") or field of use.


Applicant arguments page 11-12
ii) Step 2A, Prong 1

determining a set of basis functions for the mesh by, for each seed Bernstein index of the mesh was a mathematical concept; that constructing a function index support that has the each seed as a corner was a mental process; that determining whether a function with a same function index support has already been created was a mental process; that when a function with the same index support has not already been created, determining coefficient values for the function was a mathematical concept; that normalizing the determined set of functions such that for each index in the mesh, a sum of all nonzero coefficients sharing the each index for any functions in the mesh is equal to one was a mathematical concept; and that outputting the determined set of basis functions for subsequent further use in design or analysis was a mental process.
This analysis is flawed, however. The office simply concludes that each of the listed “mental processes” can be “performed in the human mind or with the aid of pencil and paper.”12 The Office has provided no evidence or reasoning, however, how each of these steps could, in fact, be performed in the human mind or with the aid of pencil and paper. The Applicants respectfully disagree and request the Examiner provide evidence that such may be performed mentally or with pen and paper.
As noted in MPEP § 2106.04(a)(2)(III)(A) “Claims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations.”13 Just as “a claim to a method for calculating an absolute position of a GPS receiver and an absolute time of reception of satellite signals, where the claimed GPS receiver calculated pseudoranges that estimated the distance from the GPS receiver to a plurality of satellites” (which, by the way, necessarily required significant mathematical computations) was not considered a “mental process,”14 so to should these methods for constructing a El-spline basis over a mesh not be considered a mental process. Accordingly, under Step 2A, Prong 1, the claims should not be considered an abstract idea and should be considered patent-eligible subject matter.

Examiner response
The applicant has not explained why the steps as claimed cannot be reasonably performed in the human mind or with the aid of pencil and paper. Determining basis functions includes constructing function index support and determining coefficient values for the functions. According to the paragraph 125-130 of the specification it says the set of indices associated with nonzero Bernstein coefficients in the support of one basis function is referred to as a function index support and 
a) construction a function index support that has the each seed Bernstein idex as a corner though the following steps:
i.  Determine a constrained index block having the seed as a corner and mark it.
ii. Mark any unmarked constrained index blocks sharing corners and having minimal overlap with previously marked blocks until no new blocks can be marked.
iii. if the seed index is not a corner of the function support then continue to the next available seed.  
The mesh could be a mesh output or otherwise provided by a CAD design process. The mesh may also be a mesh output from an F'EA process. Thus, determining whether a function with a same function index support has already been created was a mental process; that when a function with the same index support has not already been created, determining coefficient values for the function was a mathematical concept; that normalizing the determined set of functions such that for each index in the mesh, a sum of all nonzero coefficients sharing the each index for any functions in the mesh is equal to one was a mathematical concept; and that outputting the determined set of basis functions for subsequent further use in design or analysis. Under the broadest reasonable interpretation, this process steps covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas. In addition, the above steps also covers Mathematical Concepts and therefore falls within the “Mathematical Concepts” grouping of abstract ideas. Because a CAD design is a collection of data sitting in a computer memory and the Finite Element analysis is another collection of data in memory are just arithmetic representations of an "object" in the instant case an object that has functions. Claims to deriving via an  for calculating an absolute position of a GPS receiver, the instant application describe nothing more than a computer’s basic function of numerical calculation. 

Applicant’s arguments page 12-13
iii) Step 2A, Prong 2
The Office then asserted that under Step 2A, Prong 2, of the § 101 analysis, that the elements of the claims do not comprise a practical application. As discussed in Specification 0255-0263, U-splines can be used directly in computer-aided engineering and computer-aided design and provide efficiencies and benefits that current technologies lack. CAD and CAE technologies are ubiquitously employed in myriad design, analysis, and manufacturing domains. U-splines provides a better, less expensive, and more efficient way to perform those tasks. Under Step 2A, Prong 2, this certainly amounts to a practical application. Accordingly, even if analysis under Step 2A, Prong 1, resulted in the determination of an abstract idea (which the Applicants dispute), the claims should still be considered a practical application of the invention and, therefore, be patent-eligible subject matter. 

Examiner response
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The accessing data is recited at a high level of generality (i.e., as a general means of gathering mesh data), and amounts to mere data gathering. (See MPEP 2106.05(g)).  Generic computer components such as processor, computer readable 

    PNG
    media_image1.png
    626
    330
    media_image1.png
    Greyscale

Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. To show that the involvement of a computer assists in improving the technology, the claims must recite the details regarding how a computer aids the method, the extent to which the computer aids the method, or the significance of a computer to the performance of the method. Merely adding generic computer components to perform the method is not sufficient. The claimed embodiments do not require a particular machine or specialized computer, they can all be performed on a generic computer system. As to a linking 
Even though the disclosed invention is described in the specification as improving CAD technology, the claim provides no meaningful limitations such that this improvement is realized. Therefore, the claim does not amount to significantly more than the abstract idea itself.

Claim Rejections - 35 USC §101
5.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 

 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-9 are directed to system or machine, which is one of the statutory categories of invention.
Claims: 10-17 are directed to the process or method, which is one of the statutory categories of invention.
Claims: 18-20 recites the a computer program product, that does not fall in the statutory categories inventions ((See MPEP 2106.03) “Products that do not have a physical or tangible form, such as 

(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 and 18 recites:
determining a set of basis functions for the mesh by, for each seed Bernstein index of the mesh: (Under the broadest reasonable interpretation, this limitation covers Mathematical Concepts and therefore falls within the “Mathematical Concepts” grouping of abstract ideas)
a)    constructing a function index support that has the each seed Bernstein index as a corner; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas)
b)    determining whether a function with a same function index support has already been created; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas)
and
c)    when a function with the same index support has not already been created, determining coefficient values for the function;( Under the broadest reasonable interpretation, this limitation covers Mathematical Concepts and therefore falls within the “Mathematical Concepts” grouping of abstract ideas)
normalizing the determined set of functions such that for each index in the mesh, a sum of all nonzero coefficients sharing the each index for any functions in the mesh is equal to one; (Under the broadest reasonable interpretation, this limitation covers Mathematical Concepts and therefore falls within the “Mathematical Concepts” grouping of abstract ideas) and
outputting the determined set of basis functions for subsequent further use in design or analysis.( Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas)
Claims to deriving via an algorithm or using mathematical equations are inherently abstract. Claim contains the generic computer tool to perform the mental process or mathematical calculation. The steps describe nothing more than a computer’s basic function of numerical calculation, and do not meaningfully limit in constructing a U-spline.
Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. In particular, the claim(s) only recites the additional elements of, accessing data representing the mesh, processor and computer readable memory for obtaining the data and outputting the basis function for further use. The processor and computer readable memory is recited at a high-level of generality and amounts to no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea (See MPEP 2106.05(f)). The accessing data is recited at a high level of generality (i.e., as a general means of gathering mesh data), and amounts to mere data gathering. (See MPEP 2106.05(g)). Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. The claim is directed to abstract idea. 


Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception.  As discussed above with respect to Step 2A, prong 2, the additional element of a processor and computer readable memory for obtaining data and outputting the set of basis functions for further use amount to no more than mere instructions to apply the exception using a generic computer system which does not provide an inventive concept (See MPEP 2106.05(f)). Additionally, the additional element of accessing data is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept. (See MPEP 2106.05(g)) These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. Thus, the claim 1 is not patent eligible.
 
Claims 2 and 11 recites wherein constructing the function index support that has the each seed as a corner comprises: determining a constrained index block having the seed index as a corner; marking the block; marking any unmarked constrained index blocks sharing corners and having minimal overlap with previously marked blocks; when the seed index is not a corner of the function index support, then continuing to the next seed index. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper but for the recitation of generic computer component. If a claim, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Process” grouping of abstract ideas. These limitations only elaborate on the abstract idea identified in claim 1 and not on any additional elements beyond those considered with respect to claim 1. 


Claims 3 and 12 recites wherein determining coefficient values for the function comprises: forming a smoothness constraint matrix for coefficients corresponding to the indices in the function index support; and determining a vector that represents a nullspace of the constraint matrix. Under the broadest reasonable interpretation, the claim covers a mathematical calculations so it falls within the “Mathematical Concepts” grouping of abstract ideas. These limitations only elaborate on the abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1.
Claims 3 and 12 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claims 3 and 12 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claims 4 and 13 further recites wherein the accessed mesh is a mesh generated by computer-aided design (CAD) or a mesh generated for finite element analysis (FEA).This limitations amount to computer implementation of the abstract idea (See MPEP 2106.05(f)). Therefore, the claims are directed to an abstract idea. 
Claim 4 and 13 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 4 and 13 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 5 and 14 further recites wherein the output set of basis functions are provided as input to one of computer-aided design (CAD) or computer-aided engineering (CAE). This limitation amounts to 
Claim 5 and 14 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 5 and 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 6 further recites wherein the Bernstein-like basis includes trigonometric functions. This is merely a description of the Bernstein basis function which does not provide a practical application nor provides significantly more. Therefore, the claims are directed to an abstract idea. 
Claim 6 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 6 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.    

Claim 7 further recites wherein the Bernstein-like basis includes exponential functions. This is merely a description of the Bernstein basis function which does not provide a practical application nor provides significantly more. Therefore, the claims are directed to an abstract idea. 
Claim 7 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 7 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.    


Claim 8 and 16 further recites accessed mesh comprises mixed elements. Claim 8 depends on claim 1 and claim 16 depends on claim 1. This is merely a description of the accessed mesh which does not provide a practical application nor provides significantly more. Therefore, the claims are directed to an abstract idea. 

   
Claim 9 and 17 further recites wherein there are no restrictions on the placement of T-junctions in the accessed mesh. Claim 9 depends on claim 1 and claim 17 depends on claim 10. This is merely a description of the accessed mesh which does not provide a practical application nor provides significantly more. Therefore, the claims are directed to an abstract idea. 
Claim 9 and 17 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 9 and 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 15 further recites wherein the Bernstein-like basis includes trigonometric functions or exponential functions. This is merely a description of the Bernstein basis function which does not provide a practical application nor provides significantly more. Therefore, the claims are directed to an abstract idea. 
Claim 15 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.    

Regarding claim 10 
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 10 recites:
determining a set of basis functions for the mesh by, for each seed Bernstein index of the mesh: (Under the broadest reasonable interpretation, this limitation covers Mathematical Concepts and therefore falls within the “Mathematical Concepts” grouping of abstract ideas)
 (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas)
b)    determining whether a function with a same function index support has already been created; (Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas)
and
c)    when a function with the same index support has not already been created, determining coefficient values for the function;(Under the broadest reasonable interpretation, this limitation covers Mathematical Concepts and therefore falls within the “Mathematical Concepts” grouping of abstract ideas)
normalizing the determined set of functions such that for each index in the mesh, a sum of all nonzero coefficients sharing the each index for any functions in the mesh is equal to one; (Under the broadest reasonable interpretation, this limitation covers Mathematical Concepts and therefore falls within the “Mathematical Concepts” grouping of abstract ideas) and
outputting the determined set of basis functions for subsequent further use in design or analysis.(Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper and therefore falls within the “Mental Process” grouping of abstract ideas)
Claims to deriving via an algorithm or using mathematical equations are inherently abstract. Claim contains the generic computer tool to perform the mental process or mathematical calculation. The 

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. In particular, the claim(s) only recites the additional elements of, accessing data representing the mesh. The accessing data is recited at a high level of generality (i.e., as a general means of gathering mesh data), and amounts to mere data gathering. (See MPEP 2106.05(g)).  Given the broadest reasonable interpretations of the claimed subject matter, the claimed embodiment is not an improvement to another technological field. The claim is directed to abstract idea. 

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In accordance with Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more that the judicial exception. The additional element of accessing data is recited at a high level of generality (i.e., as a general means of gathering data), and amounts to mere data gathering that is found to be insignificant extra-solution activity and cannot contribute an inventive concept. (See MPEP 2106.05(g)) These limitations do not provide for an improvement in computer functions and that any improvement would be on the judicial exception. Thus, the claim 10 is not patent eligible.



Conclusion

THIS ACTION IS MADE FINAL.  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.      All claims 1-20 are rejected.
8.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101.  The examiner can normally be reached on 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 5712722589.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PURSOTTAM GIRI/
 Examiner, Art Unit 2128     

/OMAR F FERNANDEZ RIVAS/Supervisory Patent Examiner, Art Unit 2128